Title: From John Quincy Adams to Abigail Smith Adams, 17 September 1810
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 6 Mrs. A Adams—Quincy—
St. Petersburg 5/17 September 1810.

Mr. Jones arrived here from Gothenburg & Stockholm a few days since, and brought me your kind favour of 11. July—in two months time from its date—Indeed we Since our arrival here, you have been the most frequent and most constant of my Correspondents–I have no Letter from my brother later than Febuary; though I know that he has written at least one that I have not received.—Captain Bainbridge, by whom dispatches from Washington were sent to me, and with them also some letters from you, was taken by Danish privateers and carried into Copenhagen, where he is, I believe still detained. The Dispatches have been forwarded by an other vessel, which has arrived at Riga; but they have not yet come to hand.
I have written particularly to you, in Febuary, June, and July; and to my brother and my father by other opportunities, as well as several times to Mr. Gray.—During a great part of the months of March & April, I was confined to the house by sickness, but some of us have written by almost every opportunity of which we have heard.
Since the beginning of June a great number of American vessels have arrived at Cronstadt, and although few of them have brought letters for us, we have had no dearth of newspapers.
The political changes in New–England, were somewhat unexpected to me, and by a letter which I have from my father, dated in March, they seem to have been so to him—Where there is a division of parties so nearly equal, Circumstances of little comparative importance turn the scale; but the uniformity of the change in four of the New–England States, as well as in New–York and Maryland indicate the operation of some principle more powerful than a mere transient intrigue of factions—The Correspondence in the Patriot, I am fully persuaded has had an effect, about which little will be said by any Party; while much will be felt by both parties—I hope that those who have recovered their ascendancy in the Government of our State will maintain it by moderation and justice; virtues which in such factious times as ours it is so hard for any party to preserve, and which none of our parties hitherto have sufficiently respected—
By a passage in a letter from my brother’s wife to mine, it appears that he is inclined to take my boys into his family; which will be perfectly agreable to us, provided it be so to my Aunt Cranch. We are truly grateful to her for her affectionate care of them, and should unwillingly deprive them of it, unless it would be to suit the conveniences of her own family—There is a part of their education, which I have already specially recommended to my brother, before I know of his removal from you; and which they can acquire more safely from him than from any other person. George is now coming to an age, when he must learn much for which there are no schools, accademies or Colleges—I met the other day, in reading Smith’s Theory of Moral Sentiments a passage (Part VI. & 2 Ch: 1.) which smote me to the heart, in thinking of my own children—On reflection I tried to believe that the Doctor’s opinion was not correct, and I have so far succeeded as to persuade myself that it is exaggerated.—But as it has pleased Providence to make it impossible for me at present to superintend the education of my boys, it is a great consolation to me to have them intrusted to those who next to ourselves will feel the deepest interest and tenderest interest in their welfare.
The politics of Europe are still more variable than those of our own Country—The Emperor of France has repealed the Decrees of Berlin and of Milan, upon condition that England shall revoke the Orders of Council of Novr. 1807, and her new principles of blockade, or that we shall take measures to make her respect our neutrality. Nothwithstanding the repeated and solemn promises which the British Ministers have made to recede from her system of outrage upon neutral rights of France would set the example, it does not appear that they have now any disposition to keep their word, or rather the word of their king. We have no account that the orders in Council were revoked, and I have little expectation that they will be—For the present the French Emperor contents himself with following the example of the English, and pulls himself for trading with the Ports of France—At the same time he has laid such excessive duties upon the articles of importation, that they are nearly equivalent to a prohibition—I consider the Continental System, so far as it was in Britina a system to cut off all commercial Communication between G. Britain and the Continent as abandoned—But the System of levying contributions the most excessive upon Commerce has been gradually taking its place, and is another trial equally severe, through which I believe we have yet to pass—
In the mean time France is extending her power over the Continent of Europe, with a progress which Britain neither in Peace nor in War will be able to check or controul—Britain herself however is safe, and will continue to tyrranize upon the Ocean.—As the Dominion of both is a Dominion of force without Justice, it will probably not be of long duration—The oppressions of France are more immediately felt in Europe, and therefore more deeply and more universally detested; But the Spirit of Liberty, and especially that of national Independance is extinct on this Continent—The remnant of it, which has been kept alive in Spain and Portugal, by the aid of British Troops, and British Money, has produced nothing but a few obstinately defended Sieges, and can terminate in nothing but the subjection of those Countries to France, with the exception perhaps of half a dozen Gibralters instead of one—Holland is now a part of France, and the most distinguished men she has are at all as ready to prostrate themselves in adoration to the Master, as the most servile of his own country’s crown—Sweden has just chosen a French General as the Successor to the throne of Gustavus Vasa, and Gustavus Adolphus. I need give no more examples; but more will not be wanting—The natural close of the French Revolution is a Military Despotism ruling over Europe, and a Naval despotism ruling over the Seas—But, if as appears extremely probable another of its results should be the total emancipation of the new World from European thraldom, there is yet consolation and glory reserved for the future destinies of Mankind
I am, ever affectionately your’s
